Citation Nr: 1118553	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  07-17 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to a compensable evaluation for the service-connected hyperkeratosis of both feet.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the RO.  

During the course of his appeal, the Veteran was afforded a hearing held at the RO before the undersigned Veterans Law Judge in September 2009.  

The Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development of the record in November 2009.  

All of the actions previously sought by the Board through its prior development requests appear to have been substantially completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Additionally, the Board notes that, in the November 2009 remand, the Board referred the matter of service connection for a back disorder and the claim for a total disability evaluation based upon individual unemployability by reason of service-connected disability (TDIU), to the RO for appropriate action.  

There is no indication in the record that these matters have yet been addressed; hence, they are again referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  The service-connected hyperkeratosis of the left foot is shown to be manifested by thick callus formation and fissures of the heel and to be productive unstable and painful lesions that more nearly approximate that of localized or episodic cutaneous involvement of less than six weeks duration over a 12-month period that is not ameliorated with only topical therapy.   

2.  The service-connected hyperkeratosis of the right foot is shown to be manifested by thick callus formation and fissures of the heel and to be productive of unstable and painful lesions that more nearly approximate that of localized or episodic cutaneous involvement of less than six weeks duration over a 12-month period that is not ameliorated with only topical therapy.   


CONCLUSION OF LAW

The criteria for the assignment of a separate 10 percent rating, but not higher for the service-connected hyperkeratosis of each foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.20, 4.31, 4.118, including Diagnostic Code (DC) 7824 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in April 2006, June 2006, July 2008, and August 2009 letters.  Specifically, in these letters the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claim was readjudicated in December 2010.  Since the Veteran had a meaningful opportunity to participate in the adjudication process, there has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006).  Thus, VA satisfied its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded VA examinations to address the nature and severity of his service-connected skin disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claim.  

As discussed, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have a prejudicial effect on the case or otherwise to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit consideration of the matters addressed hereinbelow.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


General Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The rule against pyramiding, as set forth in 38 C.F.R. § 4.14, states that the evaluation of the same disability under various diagnoses is to avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Id.  Both the use of manifestations not resulting from service- connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.  

Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2010).  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  


Specific Legal Criteria

The Veteran's service-connected hyperkeratosis of both feet has been previously rated under 38 C.F.R. § 4.118, DC 7819, 7800-7805 (2008).  As will be discussed in greater detail, the Board finds that, based on diagnostic testing, recent examinations, VA treatment records, and the Veteran's and his friend's statements, his disability may more appropriately be rated as a disease of keratinization, rather than as a benign skin neoplasm.  38 C.F.R. § 4.20.  

Consequently, the Board must address whether a rating under DC 7824 may be considered, rather than DC 7819.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Diagnostic Code 7824 provides:  

Diseases of keratinization (including icthyoses, Darier's disease, and palmoplantar karatoderma):  

60%	With either generalized cutaneous involvement or systemic manifestations, 	and; constant or near-constant systemic medication, such as immune-	suppressive retinoids, required during the past 12-month period;  

30%	With either generalized cutaneous involvement or systemic manifestations, 	and; intermittent systemic medication, such as immunosuppressive retinoids, 	required for a total duration of six weeks or more, but not constantly, during 	the past 12-month period;  

10%	With localized or episodic cutaneous involvement and intermittent systemic 	medication, such as immunosuppressive retinoids, required for a total 	duration of less than six weeks during the past 12-month period;  

0%	No more than topical therapy required during the past 12-month period.  

38 C.F.R. § 4.118, DC 7824 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  


Analysis

The Veteran contends that the symptomatology associated with his service-connected hyperkeratosis of both feet presents a greater degree of impairment than the currently assigned noncompensable evaluation would indicate.  

Notably, the various statements submitted by the Veteran, his friends and his representative, reflect observations and complaints of difficulty walking, hard heels, splitting of the skin of both heels, pain in both heels and pain in both feet.  

Additionally, at the recent hearing, the Veteran testified that he was prescribed cream and a pain pill to treat his skin disability.  He reported that his feet caused him daily pain and inhibited his ability to walk more than a quarter of a mile.  

The Veteran reported having deep fissures and scabbing that he scrapes off, and within a week or two, the condition returns and the skin again begins to crack, bleed, and flake.  He denied being prescribed special socks or shoe inserts.  

As noted, the Board finds that the Veteran's disability, one that is not directly addressed by any specific diagnostic code, may be more appropriately rated under DC 7824, for diseases of keratinization.  See 38 C.F.R. § 4.118, DC 7824; 38 C.F.R. § 4.20; see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) and Butts v. Brown, 5 Vet. App. 532 (1993).  

In this regard, hyperkeratosis is defined as hypertrophy of the corneous layer of the skin or any disease characterized by it.  Grover v. West, 12 Vet. App. 109, 110 (1999).  Keratinization has been defined as the development of or conversion into keratin.  Dorlands Illustrated Medical Dictionary (31st Ed. 2007).  

Palmoplantar keratoderma is defined as a group of mostly inherited disorders characterized by excessive formation of keratin on the palms and soles, which may be localized or diffuse, and sometimes painful lesions resulting from fissuring of the skin.  Called also hyperkeratosis.  Dorlands Illustrated Medical Dictionary (31st Ed. 2007).  

Hence, the Board finds that hyperkeratosis may be included among the diseases of keratinization, to specifically include palmoplantar keratoderma.  

Applying these criteria to the facts of the case, the Board finds that the preponderance of the evidence indicates the Veteran's hyperkeratosis of both feet does not warrant a compensable rating.  

Notably, photographs of the Veteran's skin, submitted in December 2006 along with his notice of disagreement (NOD), appear to show dry, flaking skin with fissures on the heels of both feet.  

The private treatment records, dated in November 2003, reflect findings of feet swollen and dependent edema.  Specifically, the Veteran complained of bilateral foot swelling that had been ongoing for a couple of years and had been a little worse over the last week since returning to full-time duty in concrete construction work and being on his feet all day.  The Veteran reported bilateral swelling in his lower extremities that was more severe at the end of the day than at the beginning of the day, but denied any orthopnea or pelvic node dissection.  

The physician noted the Veteran was markedly overweight at 360 pounds, and his extremities showed marked bilateral pretibial pitting edema of the lower extremities.  The physician observed there were no open wounds, redness, signs of infection, or calf swelling or tenderness.  The Veteran was diagnosed with deepened edema aggravated by what he admitted was excessive salt intake, possibly excessive alcohol intake, and his obesity.  

The VA treatment records, dated in October 2007, noted complaints of thick skin on heels that crack open and bleed at times and showed diagnosis of hyperkeratosis, thick skin heels with fissures, will try lachydrin, if persists podiatrist evaluation.  

Significantly, an April 2008 VA treatment record reflected findings of tinea pedis, onchomycosis, and dyshidrotic eczema, for which the Veteran was prescribed lamisil, a fungoid tincture, to apply toenails frequently, and naftin cream, for between his toes and the soles of his feet.  

Social Security Administration (SSA) records indicated that the Veteran claimed he was unable to work due to his foot problems, which made him unable to stand because of the soreness in his feet.  A January 2009 SSA determination, showed that, although it was determined that the Veteran's condition limited his ability to work, he was denied entitlement to SSA benefits, claimed as due to morbid obesity, with a secondary diagnosis of back and heel pain, based on a finding that he is still capable of performing other work which requires less physical effort.  

An associated private treatment record, dated in December 2006, reflected reports of frequent bleeding from fissure sites at both heels.  Here, the Veteran denied being under the care of a podiatrist or dermatologist and noted that he was not treating the chronic calluses and fissures with any prescription medications or treatment protocol.  

The Veteran reported that he was unable to wear closed-heel shoes, or stand or ambulate without experiencing significant pain at both heels.  On examination, the physician observed that examination of the feet showed severe callus formation at both heels with multiple deep fissures present.  

The physician noted that there was no active bleeding or evidence of infection; however, the fissures were tender to palpation.  The Veteran was diagnosed with chronic bilateral heel calluses with fissure formation.  

In conjunction with the current appeal, the Veteran underwent a VA skin diseases examination in December 2008.  Here, the examiner noted a history of cracking and peeling of both feet with an onset while in the service.  

The Veteran complained of a skin condition of both feet getting progressively worse and endorsed symptoms of pain due to cracking, fissuring and bleeding, but denied systemic symptoms.  

The examiner noted skin treatment in the past 12-months, to include 12 percent of ammonium lactate twice a day, for more than 6 weeks, and to include 4 percent of urea twice a day, for more than 6 weeks, both of which were identified as topical treatments.  

The Veteran was not treated with a corticosteroid or an immunosuppressive drug, and did not experience any side effects of treatment.  

The examiner observed on examination that less than 5 percent of the total body area was affected by the hyperkeratosis of the heels, and indicated findings of diffused dryness of the plantar aspect, thick calluses with dark brown discoloration, especially along the borders of the heels, with deep fissures, and dystrophic bilateral toenails, but no bleeding was noted.  

The Veteran was diagnosed with hyperkeratosis of both heels, and with dystrophic bilateral toenails.  The examiner noted that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  

More recently, a VA skin diseases examination report, dated in June 2010, showed complaints of flaking of skin on both feet, cracks on both feet, and related soreness.  

The Veteran reported that he had been treated by his primary care physician and podiatrist for his skin condition, and noted having symptoms of itching and soreness if the skin "cracks up."  The examiner noted the course since onset as stable.  

The Veteran indicated use of 40 percent of urea cream once daily at bed time each day and 12 percent of ammonium lactate twice daily, with poor response to treatment.  He denied side effects from his current treatments and described the course of his condition as constant and his skin symptoms as itching, and denied any systemic symptoms.  

The examiner noted that there had been treatment for the hyperkeratosis of both feet over the past 12-months, on two occasions.  The Veteran was treated with ammonium lactate, and with urea, both of which were identified as topical treatments.  

The Veteran was not treated with a corticosteroid or an immunosuppressive drug, and did not experience any side effects of treatment.  

On examination, the examiner observed that there was no dermatitis, eczema, leishmaniasis, lupus, dermatophytosis, bullous disorders, psoriasis, infections of the skin, cutaneous manifestations of collagen, vascular diseases or papulosquamous disorders found and that less than 5 percent of total body area was affected by the hyperkeratosis of both heels.  

The examiner noted the presence of thick calluses around the borders of the heels, with some fissures seen, but no bleeding or scars on either foot were noted.  The Veteran was diagnosed with hyperkeratosis of both heels.  

The Board notes that the June 2010 VA examination was conducted as requested in the November 2009 remand, and that the remand action required that specific measurements be taken and observations be made, to include limitation of motion of the affected areas, the presence of loss of covering of skin, and the presence or absence of pain associated with the affected areas, in conjunction with examiner's evaluation of the skin disability.  The Board is aware that the examiner did not include these specific measurements and observations in the examination report.  

However, given that it has been determined that the appropriate diagnostic code for evaluating the Veteran, as discussed, specifically requires an analysis of the types of medication and therapy used to treat the Veteran's hyperkeratosis, not measurements of limitation of motion or loss of covering of skin, or observations of associated pain, and given that the June 2010 VA examination included findings of the types of medication and therapy prescribed to treat the Veteran, the Board finds that the examination substantially complies with the November 2009 remand request.  As there is no indication or allegation that relevant evidence remains outstanding, the Board will continue with adjudicating the claim.  

In considering the totality of the evidence, the Board finds that the service-connected disability picture is manifested by thick calluses and fissures involving both heels and more closely resembles that of unstable and painful lesions consistent with localized or episodic cutaneous involvement of less than six weeks duration over a 12-month period with unsuccessful treatment using only topical therapy 

Accordingly, on this record, a separate, increased rating of 10 percent, but no more for the service-connected hyperkeratosis is assignable for each foot.  

The Board has carefully considered the Veteran's assertions during his September 2009 Board hearing concerning his skin disability, along with written statements submitted by himself, his friends, and his representative.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1), but finds the service-connected picture is not so unusual or exceptional as to obviate the application of the established rating criteria.  

As such, the Board is not required to remand this matter to the RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra- schedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Further, the Board acknowledges the United States Court of Veterans Appeals (Court's) recent holding that a request for a TDIU rating is not a separate claim for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Finally, the Board has considered whether "staged" ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The record supports assigning the increased ratings for the period of the appeal.  



ORDER

A separate increased rating of 10 percent, but not higher for the service-connected hyperkeratosis of each foot is granted, subject to the regulation controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


